EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 04/5/2022.
The application has been amended as follows: 
In the claims:
Claims 1–14 are canceled. 
Claims 15–28 amended consistent with the attached document with the header "16/666,885's Email Attachment" and stamped "OK TO ENTER: /M.L.C./".
Reasons for Allowance
Claims 15–28 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for indicating this claim allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a ventilation system is configured to extract the last exhaust discharged from the last treatment zone in the last air exhaust and is configured to supply the last exhaust to:
1) the first treatment zone via the first air supply and 
2) to supply the last exhaust the second treatment zone via the second air supply, and 
wherein a first volume fraction of the last exhaust extracted from the last treatment zone is supplied to the first treatment zone, and wherein a second volume fraction of the last exhaust extracted from the last treatment zone is supplied to the second treatment zone.
Please see pages 10 – 16 of the Non-Final Rejection mailed on 09/28/2021 for an extended discussion of the prior art and why this feature allowable. Pages 10 – 16 of the Non-Final Rejection mailed on 09/28/2021 are incorporated herein by reference.
A subsequent search failed to return to reference which would arrive at the allowable feature above.
Therefore, claim 15 is allowed.
Claims 16 – 28 are allowed for the same reasons via their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 11, filed 12/28/2021, with respect to claims 15–28 have been fully considered and, together with the Examiner's Amendments above, are persuasive.  The previous rejections are withdrawn. Claims 15 – 28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743